Per Curiam.
Pauline Jensen and her husband were driving in a car owned and operated by the latter on a highway in Gloucester county. Preceding them was a car owned and operated by the defendant. The complaint is that this car suddenly and without any warning turned to its left across the higlrwuy, in order to enter a driveway just as the plaintiff’s car was in the act of overtaking and passing it. The result was a collision in which the plaintiff Pauline Jensen was injured, and both cars were damaged.
Pauline Jensen sued for damages for personal injuries, her husband, Peter Jensen, for damages to his car and the defendant, Kinsley, counter-claimed for damages to his car.
The result of a trial of the cause was a verdict of no cause of action against all of the parties. Such a verdict demon*535strates that the jury found that both Peter Jensen and Daniel R. Kinsley were negligent and their negligence produced and caused the happening.
However, from the proofs, it is impossible for us to find how the jury was justified in finding against the plaintiff Pauline C. Jensen.
The rule to show cause will therefore be made absolute.